DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 1, 3, 5, 8, 11, 13, 15 – 16 and 19, and canceling claims 2, 4, 12, 14 and 20 by the amendment submitted by the applicant(s) filed on December 07, 2022.  Claims 1, 3, 5 – 11, 13 and 15 – 19 are pending in this application.

Claim Rejections - 35 USC § 112
The previous 112(b) paragraphs rejections of claims 2 – 5, 8 and 12 – 15 are withdrawn due the current amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tuorilla et al. (“Semiconductor Optical Amplifier with U-bend Geometry for Simplified Coupling to Silicon Phonics Waveguides”, Applicant submitted in the IDS, filed on  March 01, 2019) in view of Norberg et al. (US 2018/0138658).


    PNG
    media_image1.png
    171
    537
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    383
    437
    media_image2.png
    Greyscale



Regarding claim 1, Tuorilla discloses an optical apparatus comprising: 
a semiconductor substrate (see Device design and fabrication on page 2, right column, line 5); 
and an optical waveguide emitter (see Figures 2a – 2c) comprising: 
an input waveguide section (see Annotation Figure 2a, character 1, the reference called “straight sections”, Abstract, Introduction on page 1, right column, 1st full paragraph) extending from a facet (see Abstract and Device design and fabrication on page 2, right column, lines 10 – 11) of the semiconductor substrate (see Device design and fabrication on page 2, right column, line 5); 
a first transition waveguide section (see Annotation Figure 2a, character 2) optically coupled to the input waveguide section (see Annotation Figure 2a, character 1)
a turning waveguide section (see Annotation Figure 2a, character 3, the reference called U-bend waveguide”, Abstract, Introduction on page 1, right column, 1st full paragraph, Device design and fabrication on pages 1 (right column) and 2 (left column), 1st full paragraph) optically coupled with the first transition waveguide section (see Annotation Figure 2a, character 2); 
a second transition waveguide section (see Annotation Figure 2a, character 4) optically coupled to the turning waveguide section (see Annotation Figure 2a, character 3),
an output waveguide section (see Annotation Figure 2a, character 5, the reference called “straight sections”, Abstract, Introduction on page 1, right column, 1st full paragraph) extending to the facet (see Abstract and Device design and fabrication on page 2, right column, lines 10 – 11) and optically coupled with the second transition waveguide section (see Annotation Figure 2a, character 4), 
wherein one or more of the input waveguide section (see Annotation Figure 2a, character 1), the turning waveguide section (see Annotation Figure 2a, character 3), and the output waveguide section (see Annotation Figure 2a, character 5) comprises an optically active region (see Device design and fabrication on page 2, left column 1st full paragraph and Device characterization on page 3, right column, 1st full paragraph, last sentences).

    PNG
    media_image3.png
    294
    342
    media_image3.png
    Greyscale


Tuorilla discloses the claimed invention except for the first transition waveguide section is configured to increase an optical confinement of an optical signal propagating from the input waveguide section and through the first transition waveguide section; wherein the second transition waveguide section is configured to decrease the optical confinement of the optical signal propagating from the turning waveguide section and through the second transition waveguide section.   Norberg  teaches an input region (see Figure 1b, character 120) tapering smaller (see Figure 1b, character 104 and 124) to an SOA and an output region (see Figure 1b, character 140) of the SOA tapering larger (see Figure 1b, characters 104 and 144).  However, it is well known in the art to apply and/or modify the input region tapering smaller to an SOA and an output region of the SOA tapering larger as discloses by Norberg in (see Figure 1b and paragraphs [0015 – 0016]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the input region tapering smaller to an SOA and an output region of the SOA tapering larger as suggested by Norberg to the device of Tuorilla, the input region of the SOA has a high, efficient gain and a higher optical confinement factor. This may be achieved, for example, by utilizing a narrower ridge for the waveguide included in the ridge, and also by altering the cross-sectional area of the waveguide to increase the confinement factor of the (quantum well) of the waveguide in the input region. As the optical power is amplified along the SOA, subsequent sections, such as the output region, comprise a higher saturation power (but lower gain) in order to avoid the saturation effect; this may be achieved, for example, by utilizing a wider ridge for the section, and also altering the cross-sectional area of the waveguide to decrease the confinement factor of the (quantum well) of the section in the input region. This allows for the SOA to consume less overall power (i.e., less input electrical power for the same output power) and avoids saturating the SOA.

Regarding claim 6, Tuorilla and Norberg, Tuorilla discloses the turning waveguide section (see Annotation Figure 2a, character 3) has a greater optical confinement than at least one of: (i) the input waveguide section (see Annotation Figure 2a, character 1), and (ii) the output waveguide section (see Annotation Figure 2a, character 5 and Device design and fabrication on page 2, left column, 1st full paragraph).

Regarding claim 8, Tuorilla and Norberg, Tuorilla discloses the turning waveguide section (see Annotation Figure 2a, character 3) has a waveguide bend (see Annotation Figure 2a).

Regarding claim 10, Tuorilla and Norberg, Tuorilla discloses the optically active region comprises one or more of quantum wells, quantum dots, and quantum wires (see Device design and fabrication on page 2, left column, 1st full paragraph).

Regarding claim 19, Tuorilla discloses a method for use with an optical waveguide emitter disposed on a semiconductor substrate, the method comprising: 
 	receiving an optical signal (see Conclusions on page 3, right column, the optical signal is from the SOA) at an input waveguide section (see Annotation Figure 2a, character 1, the reference called “straight sections”, Abstract, Introduction on page 1, right column, 1st full paragraph) extending from a facet (see Abstract and Device design and fabrication on page 2, right column, lines 10 – 11) of the semiconductor substrate (see Device design and fabrication on page 2, right column, line 5); 
a first transition waveguide section (see Annotation Figure 2a, character 2) optically coupled to the input waveguide section (see Annotation Figure 2a, character 1)
propagating the optical signal through a turning waveguide section (see Annotation Figure 2a, character 3, the reference called U-bend waveguide”, Abstract, Introduction on page 1, right column, 1st full paragraph, Device design and fabrication on pages 1 (right column) and 2 (left column), 1st full paragraph) optically coupled to the first transition waveguide section (see Annotation Figure 2a, character 2);
a second transition waveguide section (see Annotation Figure 2a, character 4) optically coupled to the turning waveguide section (see Annotation Figure 2a, character 3),
emitting an amplified optical signal from an output waveguide section (see Annotation Figure 2a, character 5, the reference called “straight sections”, Abstract, Introduction on page 1, right column, 1st full paragraph) that extends to the facet (see Annotation Figure 2a,  Abstract and Device design and fabrication on page 2, right column, lines 10 – 11) and is optically coupled with the second transition waveguide section (see Annotation Figure 2a, character 4), 
wherein one or more of the input waveguide section (see Annotation Figure 2a, character 1), the turning waveguide section (see Annotation Figure 2a, character 3), and the output waveguide section (see Annotation Figure 2a, character 5) provide an optical gain (see Device design and fabrication on page 2, 1st full paragraph and Device characterization on page 3, right column, 1st full paragraph, last sentences).
Tuorilla discloses the claimed invention except for increasing, in a first transition waveguide section optically coupled to the input waveguide section, an optical confinement of the optical signal propagating from the input waveguide section and through the first transition waveguide section; and decreasing, in a second transition waveguide section optically coupled to the turning waveguide section, the optical confinement of the optical signal propagating from the turning waveguide section and through the second transition waveguide section.   Norberg  teaches an input region (see Figure 1b, character 120) tapering smaller (see Figure 1b, character 104 and 124) to an SOA and an output region (see Figure 1b, character 140) of the SOA tapering larger (see Figure 1b, characters 104 and 144).  However, it is well known in the art to apply and/or modify the input region tapering smaller to an SOA and an output region of the SOA tapering larger as discloses by Norberg in (see Figure 1b and paragraphs [0015 – 0016]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the input region tapering smaller to an SOA and an output region of the SOA tapering larger as suggested by Norberg to the device of Tuorilla, the input region of the SOA has a high, efficient gain and a higher optical confinement factor. This may be achieved, for example, by utilizing a narrower ridge for the waveguide included in the ridge, and also by altering the cross-sectional area of the waveguide to increase the confinement factor of the (quantum well) of the waveguide in the input region. As the optical power is amplified along the SOA, subsequent sections, such as the output region, comprise a higher saturation power (but lower gain) in order to avoid the saturation effect; this may be achieved, for example, by utilizing a wider ridge for the section, and also altering the cross-sectional area of the waveguide to decrease the confinement factor of the (quantum well) of the section in the input region. This allows for the SOA to consume less overall power (i.e., less input electrical power for the same output power) and avoids saturating the SOA.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tuorilla et al. (“Semiconductor Optical Amplifier with U-bend Geometry for Simplified Coupling to Silicon Phonics Waveguides”, Applicant submitted in the IDS, filed on  March 01, 2019) in view of Norberg et al. (US 2018/0138658), further in view of Juodawlkis et al. “Slab-Coupled Optical Waveguide (SCOW) devices and Photonic Integrated Circuit (PICs), Applicant submitted in the IDS, filed on  March 01, 2019).


    PNG
    media_image4.png
    311
    283
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    229
    282
    media_image5.png
    Greyscale


Regarding claim 3, Tuorilla and Norberg, Tuorilla discloses the optical waveguide emitter further comprises: 
a first transition waveguide section (see Annotation Figure 2a, character 2) extending between the turning waveguide section (see Annotation Figure 2a, character 3) and the input waveguide section (see Annotation Figure 2a, character 1).
Tuorilla and Norberg discloses the claimed invention except for the first transition waveguide section comprises one or more layers providing a tapering in one or more dimensions.  Juodawlkis teaches a waveguide, the waveguide is a Slab-Coupled Optical Waveguide (SCOW), the SCOW mode converter structure contains both vertical and lateral index tapers (see Figure 2a and 2b).  However, it is well known in the art to apply and/or modify the SCOW mode converter structure contains both vertical and lateral index tapers as discloses by Juodawlkis in (Figures 1 and 2, Abstract, I. Introduction on page 184, 2nd and 3rd full paragraphs and II. SCOW mode-converters on page 184, 1st paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the SCOW mode converter structure contains both vertical and lateral index tapers as suggested by Juodawlkis to the device of Tuorilla and Norberg, in order to provide variable confinement in the waveguide.  The optical mode converters allow the confinement factor of a SCOW to be changed.  When the waveguide is changing form (shape) the properties of how the light is being guided are changing too.  Use of optical mode converters allow low-loss modification of mode size and confinement factor along the length of a waveguide. 

Regarding claim 7, Tuorilla and Norberg discloses the claimed invention except for one or both of the input waveguide section and the output waveguide section comprises a slab-coupled optical waveguide.  Juodawlkis  teaches a slab-coupled optical waveguide (SCOW) (see Figure 1b).  However, it is well known in the art to apply and/or modify the slab-coupled optical waveguide as discloses by Juodawlkis in (see Figure 1b and I. Introduction on page 184, 1st full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known slab-coupled optical waveguide as suggested by Juodawlkis to the device of Tuorilla and Norberg, because provide a large fundamental transverse optical mode, a small optical confinement factor, and a small internal loss coefficient.


Claims 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tuorilla et al. (“Semiconductor Optical Amplifier with U-bend Geometry for Simplified Coupling to Silicon Phonics Waveguides”, Applicant submitted in the IDS, filed on  March 01, 2019), in view of Norberg et al. (US 2018/0138658), further in view of Klamkin et al. (US 2017/0207600).

Regarding claim 11, Tuorilla disclose an optical system comprising: 
a semiconductor substrate (see Device design and fabrication on page 2, right column, line 5); 
and an optical waveguide emitter (see Figures 2a – 2c) comprising: 
an input waveguide section (see Annotation Figure 2a, character 1, the reference called “straight sections”, Abstract, Introduction on page 1, right column, 1st full paragraph) extending from a facet (see Abstract and Device design and fabrication on page 2, right column, lines 10 – 11) of the semiconductor substrate (see Device design and fabrication on page 2, right column, line 5); 
a first transition waveguide section (see Annotation Figure 2a, character 2) optically coupled to the input waveguide section (see Annotation Figure 2a, character 1)
a turning waveguide section (see Annotation Figure 2a, character 3, the reference called U-bend waveguide”, Abstract, Introduction on page 1, right column, 1st full paragraph, Device design and fabrication on pages 1 (right column) and 2 (left column), 1st full paragraph) optically coupled with the first transition waveguide section (see Annotation Figure 2a, character 2); 
a second transition waveguide section (see Annotation Figure 2a, character 4) optically coupled to the turning waveguide section (see Annotation Figure 2a, character 3),
an output waveguide section (see Annotation Figure 2a, character 5, the reference called “straight sections”, Abstract, Introduction on page 1, right column, 1st full paragraph) extending to the facet (see Abstract and Device design and fabrication on page 2, right column, lines 10 – 11) and optically coupled with the second transition waveguide section (see Annotation Figure 2a, character 4), 
wherein one or more of the input waveguide section (see Annotation Figure 2a, character 1), the turning waveguide section (see Annotation Figure 2a, character 3), and the output waveguide section (see Annotation Figure 2a, character 5) comprises an optically active region (see Device design and fabrication on page 2, left column 1st full paragraph and Device characterization on page 3, right column, 1st full paragraph, last sentences).
Tuorilla discloses the claimed invention except for the first transition waveguide section is configured to increase an optical confinement of an optical signal propagating from the input waveguide section and through the first transition waveguide section; wherein the second transition waveguide section is configured to decrease the optical confinement of the optical signal propagating from the turning waveguide section and through the second transition waveguide section.   Norberg  teaches an input region (see Figure 1b, character 120) tapering smaller (see Figure 1b, character 104 and 124) to an SOA and an output region (see Figure 1b, character 140) of the SOA tapering larger (see Figure 1b, characters 104 and 144).  However, it is well known in the art to apply and/or modify the input region tapering smaller to an SOA and an output region of the SOA tapering larger as discloses by Norberg in (see Figure 1b and paragraphs [0015 – 0016]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the input region tapering smaller to an SOA and an output region of the SOA tapering larger as suggested by Norberg to the device of Tuorilla, the input region of the SOA has a high, efficient gain and a higher optical confinement factor. This may be achieved, for example, by utilizing a narrower ridge for the waveguide included in the ridge, and also by altering the cross-sectional area of the waveguide to increase the confinement factor of the (quantum well) of the waveguide in the input region. As the optical power is amplified along the SOA, subsequent sections, such as the output region, comprise a higher saturation power (but lower gain) in order to avoid the saturation effect; this may be achieved, for example, by utilizing a wider ridge for the section, and also altering the cross-sectional area of the waveguide to decrease the confinement factor of the (quantum well) of the section in the input region. This allows for the SOA to consume less overall power (i.e., less input electrical power for the same output power) and avoids saturating the SOA.
 Tuorilla discloses the claimed invention except for a photonic chip comprising a first waveguide and a second waveguide.   Klamkin teaches a photonic chip comprising a first waveguide and a second waveguide.  However, it is well known in the art to apply and/or modify the photonic chip comprising a first waveguide and a second waveguide as discloses by Klamkin in (see Figure 10 and paragraph [0082]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known photonic chip comprising a first waveguide and a second waveguide as suggested by Klamkin to the device of Tuorilla, in order to provide an integrated or hybrid device and also could be used to provide an optical signal. 

Regarding claim 16, Tuorilla, Norberg and Klamkin, Tuorilla discloses the turning waveguide section (see Annotation Figure 2a, character 3) has a greater optical confinement than at least one of: (i) the input waveguide section (see Annotation Figure 2a, character 1), and (ii) the output waveguide section (see Annotation Figure 2a, character 5 and Device design and fabrication on page 2, left column, 1st full paragraph).

Regarding claim 18, Tuorilla, Norberg and Klamkin, Tuorilla discloses the optically active region comprises one or more of quantum wells, quantum dots, and quantum wires (see Device design and fabrication on page 2, left column,  1st full paragraph).


Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tuorilla et al. (“Semiconductor Optical Amplifier with U-bend Geometry for Simplified Coupling to Silicon Phonics Waveguides”, Applicant submitted in the IDS, filed on  March 01, 2019), in view of Norberg et al. (US 2018/0138658), further in view of Klamkin et al. (US 2017/0207600), further in view of Juodawlkis et al. “Slab-Coupled Optical Waveguide (SCOW) devices and Photonic Integrated Circuit (PICs), Applicant submitted in the IDS, filed on  March 01, 2019).

Regarding claim 13, Tuorilla, Norberg and Klamkin, Tuorilla discloses the optical waveguide emitter further comprises: 
a first transition waveguide section (see Annotation Figure 2a, character 2) extending between the turning waveguide section (see Annotation Figure 2a, character 3) and the input waveguide section (see Annotation Figure 2a, character 1).
Tuorilla, Norberg and Klamkin discloses the claimed invention except for the first transition waveguide section comprises one or more layers providing a tapering in one or more dimensions.  Juodawlkis teaches a waveguide, the waveguide is a Slab-Coupled Optical Waveguide (SCOW), the SCOW mode converter structure contains both vertical and lateral index tapers (see Figure 2a and 2b).  However, it is well known in the art to apply and/or modify the SCOW mode converter structure contains both vertical and lateral index tapers as discloses by Juodawlkis in (Figures 1 and 2, Abstract, I. Introduction on page 184, 2nd and 3rd full paragraphs and II. SCOW mode-converters on page 184, 1st paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the SCOW mode converter structure contains both vertical and lateral index tapers as suggested by Juodawlkis to the device of Tuorilla, Norberg and Klamkin, in order to provide variable confinement in the waveguide.  The optical mode converters that allow the confinement factor of a SCOW to be changed.  When the waveguide is changing form (shape) the properties of how the light is being guided are changing too.  Use of optical mode converters allow low-loss modification of mode size and confinement factor along the length of a waveguide. 

Regarding claim 17, Tuorilla, Norberg and Klamkin a discloses the claimed invention except for one or both of the input waveguide section and the output waveguide section comprises slab-coupled optical waveguide. Juodawlkis  teaches a slab-coupled optical waveguide (SCOW) (see Figure 1b).  However, it is well known in the art to apply and/or modify the slab-coupled optical waveguide as discloses by Juodawlkis in (see Figure 1b and I. Introduction on page 184, 1st full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known slab-coupled optical waveguide as suggested by Juodawlkis to the device of Tuorilla, Norberg and Klamkin, because provide a large fundamental transverse optical mode, a small optical confinement factor, and a small internal loss coefficient.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





      /Delma R Fordé/           Examiner, Art Unit 2828                                                                                                                                                                                             /TOD T VAN ROY/Primary Examiner, Art Unit 2828